In his motion for a rehearing appellant vigorously asserts that we erred in our original opinion in holding the evidence sufficient to support his conviction for the offense of deserting his children. We have again most carefully reviewed the record in the light of the appellant's contention but remain of the opinion that the case was properly disposed of on the original submission.
The motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.